  Case 5:20-cr-00166-H-BQ Document 29 Filed 06/11/21               Page 1 of 1 PageID 70



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                  LTIBBOCK DTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 5:20-CR-166-01-H

LISA DAWN STABENO,
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE I,JMTED STATES MAGISTRATE JIJDGE
                          CONCERI\ING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magisrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea oi guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Dated June   ]L 202t
                                           JAME        SLEYHENDRIX
                                                   D STATES DISTRICT JUDGE
